DETAILED ACTION
This action is pursuant to the claims filed on January 21, 2022. Claims 1, 4-9, 17-23, and 25 are pending. Claims 2-3, 10-16 & 24 are cancelled. A complete action on the merits of claims 1, 4-9, and 17-25 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-9, 17-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman et al. (hereinafter ‘Fleischman ‘522, U.S. Pat. No. 6,106,522), in view of Leeflang et al. (hereinafter ‘Leeflang’, U.S. PGPub. No. 2015/0273181), and further in view of Diep et al. (hereinafter ‘Diep’, U.S. PGPub. No. 2014/0194716).
 In regard to independent claims 1 and 17 and dependent claims 4-5, 7-9, 21, 23 & 25, Fleischman ‘522 discloses a method for treatment comprising providing an electrophysiologic device (flexible catheter as shown in Fig. 1; col. 6, ln. 15-17), wherein the electrophysiologic device comprises an electrophysiologic catheter having an elongated body (elongate body 12) having proximal and distal ends (distal end 10 and proximal end 16) and at least one lumen therethrough (lumen as shown in Figs. 15A and 15B). Fleischman further discloses routing continuous wires extending from the proximal end of the elongated body through the lumens and to the a distal portion/location of the elongated body where the wire forms a plurality of helical wraps around the elongate body at the distal location/portion to form a coil (distal ends of the lead wire 58 in Fig. 15A or wires 58(1) and 58(2) in Fig. 15B extending from the proximal end to the distal end of the catheter to carry ablative energy or sensed signal to and from the flexible coil segment 44, col. 12, ln. 60- col.13, ln. 23), wherein the at least one coil is configured as one of the group consisting of an electrode and a location sensor (col. 6, ln. 15-17: catheter configured for sensing and ablating tissue; note that the electrodes 44 are configured to sense location by verifying intimate contact between the tissue and the electrode). Each of these coils form a ring electrode, thus meeting claims 5 & 7.
Fleischman ‘522 further discloses providing a guiding sheath having an elongate body with an inner lumen configured to receive a catheter (col. 6, ln. 10-14: guide sheaths can be used for introducing, deploying, and stabilizing mapping & ablation probe of the catheter as shown in Fig. 1; as further evidenced by Koblish (U.S. PGPub. No. 2015/0133914), guiding sheath is commonly used for introducing catheter such as that of Fleischman; it is also note that the guiding sheath is inherently deflectable since it is formed from a flexible material); advancing the electrophysiologic device to a desired region within a patient (col. 6, ln. 3-17); and communicating electrical signals with one of the at least one electrophysiologic catheter coil or the at least one sheath coil (col. 6, ln. 15-16; col. 6, ln. 65-67).
However, Fleischman ‘522 fails to disclose the guiding sheath having at least one coil formed around a distal portion of the sheath elongated body. 
Leeflang teaches providing diagnostic or treatment sheaths for guiding various catheters into a patient’s vasculature or other body lumens ([0002], [0008]). The sheath comprises a central lumen (18a in Fig. 1B) for coaxially receiving the catheter ([0037]). Furthermore, the sheath comprising a plurality of electrodes (for example, see electrodes 550 on outer surface of apparatus 510 which may be a guide sheath in Fig. 9, [0111], [0136]) connected to a continuous wire extending from a proximal end of a sheath elongate body for electrically connecting the electrodes to a device ([0111]: a plurality of wires 522 extending proximally from the electrodes 550 to the proximal end/handle). Leeflang contemplates various types of electrodes including a ring or a coil or other type of electrodes ([0111]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the guide sheath of Fleischman ‘522 with the guide sheath of Leeflang, as doing so provides the same function of guiding a catheter with added benefits of monitoring physiological signals, claims 21, 23 and 25.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coil electrodes of guide sheath of Fleischman ‘522/Leeflang combination by routing continuous wires extending from the proximal end of the elongated body through the lumens and to the a distal portion/location of the elongated body where the wire forms a plurality of helical wraps around the elongate body at the distal location/portion to form a coil as taught by Fleischmann ‘522 (see above rejection with respect to the coil electrode provided on the catheter), since doing so is one of the plurality of ways of providing a coil electrode around a tubular body such as a catheter or a guide sheath and involves routine skilled in the art and a predictable result would ensue. 
While Leeflang teaches that the at least one coil is a magnetic/inductance-based position sensing system, it fails to disclose that the at least one coil is an electromagnetic location sensor.
Diep teaches that that any suitable location sensor known in the art, such as electrical, magnetic, acoustic sensors or specifically, a plurality of electromagnetic location sensors, wherein each of the location sensors comprises a magnetic field-responsive coil for three-dimensional positioning information of the medical device such as a catheter or a sheath ([0072]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the magnetic based positioning sensing system of Leeflang with the electromagnetic coiled sensor as taught by Diep since the use of any of 
In regard to claims 6 and 22, Fleischmann ‘522/Leeflang/Diep combination further discloses that the longitudinal length of the at least one coil is in the range of about 2 mm to about 10 mm (col. 11, ln. 44-57). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the longitudinal length of the coil of the sheath or the electrophysiologic catheter in the range of approximately 1 mm to 4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Modifying the size of the electrode to form various lesion patterns is known in the art and a predictable result would ensue. 
In regard to claim 18, Fleischmann ‘522/Leeflang/Diep combination further discloses wherein communicating electrical signals with the at least one sheath coil occurs when the electrophysiologic catheter is disposed within the guiding sheath (Leeflang, [0136]). 
In regards to claim 19, Fleischmann ‘522/Leeflang/Diep combination further discloses deflecting the sheath elongated body while advancing the guide sheath (Leeflang, the sheath comprising steering elements and during the introduction of the guide sheath into the patient’s vasculature, actuation of an actuator causes the distal portion of the sheath to bend, [0010],[0036],[0042]).
In regards to claim 20, Fleischmann ‘522/Leeflang/Diep combination further wherein communication electrical signals with the at least one electrophysiologic catheter coil occurs when the electrophysiologic catheter is advanced beyond the guiding sheath (Flesichmann ‘522: .
Response to Arguments
Applicant’s Remarks filed on January 21, 2022 is acknowledged.
With respect to Applicant’s argument of claims 1, 4-9, and 17-25 under 35 U.S.C. 103 as being unpatentable over Fleischman (U.S. Pat. No. 6,106,522) and Leeflang et al. (U.S. PGPub. No. 2015/0273181) has been fully considered and is persuasive. However, a new ground of rejection has been made in view of Diep et al. (U.S. PGPub. No. 2014/0194716). Diep, in teaching, substitute a magnetic based positioning sensing system of Leeflang with the electromagnetic coiled sensor, aids in curing the deficiency of Fleischmann ‘522/Leeflang combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        1/26/2022